896 F.2d 1368Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stanley ZEBULUN, a/k/a Carl Rogers, Defendant-Appellant.
No. 89-7670.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Feb. 8, 1990.Rehearing Denied Feb. 28, 1990.

Stanley Zebulun, appellant pro se.
Jamie M. Bennett, Office of the United States Attorney, for appellee.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stanley Zebulun appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence.  Zebulun argued that he should have been resentenced after the district court vacated two of his three convictions under 18 U.S.C. Sec. 2113.  We disagree.   See United States v. Amos, 566 F.2d 899, 901 (4th Cir.1977).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.